United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2004
                                     ___________

Eric Bernard Shields,                     *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
United States Postal Service,             *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                                Submitted: April 2, 2007
                                   Filed: April 6, 2007
                                    ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Eric Bernard Shields appeals the district court’s1 dismissal of his employment-
discrimination action on res judicata grounds. Upon careful review of the record, we
conclude that the dismissal was proper, for the reasons explained by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending motions.
                       ______________________________




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.